Case 6:16-bk-15889-SY   Doc 479 Filed 04/24/20 Entered 04/24/20 12:31:39   Desc
                         Main Document    Page 1 of 13
Case 6:16-bk-15889-SY   Doc 479 Filed 04/24/20 Entered 04/24/20 12:31:39   Desc
                         Main Document    Page 2 of 13
Case 6:16-bk-15889-SY   Doc 479 Filed 04/24/20 Entered 04/24/20 12:31:39   Desc
                         Main Document    Page 3 of 13
Case 6:16-bk-15889-SY   Doc 479 Filed 04/24/20 Entered 04/24/20 12:31:39   Desc
                         Main Document    Page 4 of 13
Case 6:16-bk-15889-SY   Doc 479 Filed 04/24/20 Entered 04/24/20 12:31:39   Desc
                         Main Document    Page 5 of 13
Case 6:16-bk-15889-SY   Doc 479 Filed 04/24/20 Entered 04/24/20 12:31:39   Desc
                         Main Document    Page 6 of 13
Case 6:16-bk-15889-SY   Doc 479 Filed 04/24/20 Entered 04/24/20 12:31:39   Desc
                         Main Document    Page 7 of 13
Case 6:16-bk-15889-SY   Doc 479 Filed 04/24/20 Entered 04/24/20 12:31:39   Desc
                         Main Document    Page 8 of 13
Case 6:16-bk-15889-SY   Doc 479 Filed 04/24/20 Entered 04/24/20 12:31:39   Desc
                         Main Document    Page 9 of 13
Case 6:16-bk-15889-SY   Doc 479 Filed 04/24/20 Entered 04/24/20 12:31:39   Desc
                         Main Document    Page 10 of 13
Case 6:16-bk-15889-SY   Doc 479 Filed 04/24/20 Entered 04/24/20 12:31:39   Desc
                         Main Document    Page 11 of 13
Case 6:16-bk-15889-SY   Doc 479 Filed 04/24/20 Entered 04/24/20 12:31:39   Desc
                         Main Document    Page 12 of 13
Case 6:16-bk-15889-SY   Doc 479 Filed 04/24/20 Entered 04/24/20 12:31:39   Desc
                         Main Document    Page 13 of 13
